

117 HR 4700 IH: Transition for Success Act
U.S. House of Representatives
2021-07-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4700IN THE HOUSE OF REPRESENTATIVESJuly 27, 2021Mrs. Axne (for herself, Mr. Timmons, Mr. Lamb, Mr. Armstrong, Mr. Ryan, Mrs. Miller-Meeks, Ms. Wild, Mr. Bost, Mr. Kim of New Jersey, Mr. Murphy of North Carolina, Mr. San Nicolas, Ms. Craig, Ms. Slotkin, and Ms. Spanberger) introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo amend title 10, United States Code, to authorize members of the reserve components of the Armed Forces to participate in the Skillbridge program of the Department of Defense.1.Short titleThis Act may be cited as the Transition for Success Act.2.Participation of members of the reserve components of the Armed Forces in the Skillbridge programSection 1143(e)(2) of title 10, United States Code, is amended to read as follows:(2)A member of the armed forces is eligible for a program under this subsection if—(A)the member—(i)has completed at least 180 days on active duty in the armed forces; and(ii)is expected to be discharged or released from active duty in the armed forces within 180 days of the date of commencement of participation in such a program; or(B)the member is a member of a reserve component..